UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-7023



DANIEL LEVERN STALEY,

                                              Plaintiff - Appellant,

          versus


MARION COUNTY DETENTION CENTER; MR. WT, Head
Jailer; JANE DOE, Nurse,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Patrick Michael Duffy, District
Judge. (9:05-cv-03113-PMD)


Submitted: September 28, 2006              Decided: October 11, 2006


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel Levern Staley, Appellant Pro Se. Benjamin Albert Baroody,
AIKEN, BRIDGES, NUNN, ELLIOTT & TYLER, P.A., Florence, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Daniel Levern Staley appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint.             The district

court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2000).        The magistrate judge recommended

that relief be denied and advised Staley that failure to file

timely and specific objections to this recommendation could waive

appellate   review    of   a   district    court   order   based   upon   the

recommendation. As the district court found, despite this warning,

Staley failed to file specific objections to the magistrate judge’s

recommendation.

            The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.           Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).     Staley has waived appellate review by failing to

timely file specific objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                   AFFIRMED




                                   - 2 -